Brooke, J.
(after stating the facts). The first question that challenges our attention in the consideration of this case is the question of jurisdiction. It is urged by counsel for the defendants that the equity court is not the proper forum in which to bring this action, because, as it is said in their brief:
“There is nothing in this case to take it out of the general rule of claims against the estate of deceased persons.”
This bill is filed by the administrator and the heirs of Jeanette Parish to enable the administrator of the estate to marshal the assets of the estate and to bring such assets into the probate court to be distributed *483according to law. The theory of the bill involves an intricate and complex accounting covering a long period of years, and in our opinion there is no proceeding in which the administrator can obtain the relief he here seeks other than by an equity proceeding as outlined by his bill. See section 13880, 3 Comp. Laws 1915; Graham v. Graham, 171 Mich. 307. We are therefore of the opinion that the equity court has jurisdiction in the premises.
The other questions which are presented and argued in the briefs involve the question of laches, because of the plaintiffs’ failure for so many years to bring some appropriate action; also the question of the validity of the instruments called quitclaim deeds and the adequacy of the consideration therein expressed.
The relief prayed for in the cross-bill of the defendants is based upon the effect and validity of these three so-called quitclaim deeds. The first, made by plaintiff Luella Parish Delano and her husband to Horace H. Pierce, it is alleged in the bill of complaint, was in the ordinary form of quitclaim deed used in this State. In the instrument there is a special provision, which is set up in the bill of complaint as follows:
_ “This deed is intended by 1st .parties to convey all rights to above described land possessed by them as heirs of Jenett Parish and also any and all rights to said premises and all personal property of said Jenett Parish which she shall be possessed of at the time of her decease to which the 1st parties would be entitled as heirs if this deed were not made.”
A similar provision is contained in the instrument given by Eugene M. Parish and wife. The third instrument, given by Lavilla Parish, was a quitclaim deed in the form in common use, without any special provision. Counsel for defendants, in the discussion of the effect of these instruments, do not claim that *484they convey, or could convey, any interest which Jeanette Parish had either in her real estate or personal property. It is the claim of the plaintiffs that the intent of these three conveyances, evidenced by the writings in question, was to sell all the right and interest which they would have in the property comprising the estate of their mother. It is their claim that they signed these deeds because of fraudulent misrepresentations made to them at the time, and that they received no proper and adequate consideration for the transfer. This is denied by the defendants. In view of the complexity of the questions here raised and of the- fact that from the pleadings it is impossible to get all the information that should be before us in order to determine these questions, we are of the opinion that the case should not be decided upon the record as here presented. The .case should be heard upon its merits in the court below, so that a full inquiry can be made into the allegations in the bill of complaint and in the cross-bill. We must therefore decline to pass upon these questions upon the record as here presented, and under the authority of Osborn v. City of Ann Arbor, 189 Mich. 96; Comstock v. Deane, 197 Mich. 388, and Grand Rapids Trust Co. v. Nichols, 199 Mich. 126, we are constrained to reverse the order of the court sustaining the demurrers.
The demurrers to the bill of complaint and also to the cross-bill are hereby overruled, and the case is remanded to the court below with the direction to the parties to file proper pleadings to bring the case to an issue under the rules of the court. Costs to plaintiffs.
Ostrander, C. J., and Bird, Moore, Steere, Fellows, and Stone, JJ., concurred. Kuhn, J., did not sit.